DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of US Document No. 62/902,442 filed September 19, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 24, 2022 in which Claim 13 is canceled, Claims 1, 2, 5, 8, 11 and 12 are amended to change the scope and breadth of the claims.  Claims 1-12 are pending in the instant application, which will be examined on the merits herein.

Oath/Declaration
	The Declaration filed by Applicants under 27 C.F.R. §1.130 (a) by Bruce R. Hamaker and Xiaowei Zhang was persuasive, which disclosed that the effective filing date of U.S. provisional patent application no. 62/902,442  is September 19, 2019, thus showing that the Zhang et al reference that is used to reject the claims under 35 U.S.C. 102(a)(1) is not prior art under AIA  35 U.S.C. § 102(a) due to an exception in AIA  35 U.S.C. § 102(b) because the Zhang et al reference is less than one year after the publication of the Zhang et al reference.  

Reasons For Allowance
Rejections Withdrawn
Applicant's arguments, see page 1, 3rd paragraph of the Remarks, filed March 24, 2022, with respect to Claims 12 and 13 have been fully considered and are persuasive. The rejection of Claims 12 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 12 and the cancellation of Claim 13.  
Applicant's arguments, see page 1, last paragraph of the Remarks, filed March 24, 2022, with respect to Claims 1-11 have been fully considered and are persuasive. The rejection of Claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG X. et al. (Acid gelation of soluble laccase-crosslinked corn bran arabinoxylan and possible gel formation mechanism. Food Hydrocolloids 92 (2019) 1–9) has been  withdrawn in view of Applicants argument.

Claims 1-12 are allowed.

The following is an examiner' s statement of reasons for allowance: The Wang et al reference (“Rheological properties and structural characteristics of arabinoxylan hydrogels prepared form three wheat bran sources”, Journal of Cereal Science (1 July 2019), Published by: Academic Press, Volume 88, pp. 79-86) is representative of the closest prior art of record, which discloses a laccase catalyzed arabinoxylan hydrogel (see Abstract).  However, the Wang et al reference does not disclose the hydrogel having a pH value of 1.5-2.5 and that the hydrogel is a reaction product of water-soluble laccase cross-linked arabinoxylan and an acid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623